DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The preliminary amendment filed on December 28, 2020 cancelled claim 1.  No claims were amended and new claims 2-21 were added.  Thus, the currently pending claims addressed below are claims 2-21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,699,304. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1, 11, 23 and 29 of Patent Number 10,699,304 require the reception of location information of the user device, and use this location information to determine a total number of visits to said location which inherently requires the collecting, by one or more computers, geographic location information of a mobile device over a period of time; determining, by the one or more computers and based on the geographic location information, a number of times that the mobile device has been located at a specified point of interest that is at a specified geographic location as recited in claims 2, 9 and 16 of the instant invention.
 Claims 1, 10, 17, and 21 of Patent Number 10,699,304 and Claims 2, 9, and 16 of the instant invention recite detecting, by the one or more computers, a current geographic location of the mobile device.
Claims 1, 10, 17, and 21 of Patent Number 10,699,304 and Claims 2, 9, and 16 of the instant invention recite transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location, including: 
transmitting content corresponding to a point of interest based on the number of times that the mobile device has been located at the specified point of interest.
Claims 1, 10, 17, and 21 of Patent Number 10,699,304 and Claims 3, 10, and 17 of the instant invention make it clear that point of interest and merchant are synonymous terms.
While not specifically claimed in claims 1-29 of Patent Number 10,699,304 the use of GPS as claimed in 4, 11, and 18 of the instant invention is an old and well-known way to obtain location data and current location data and as such would be an obvious variant of claims 1-29 of Patent Number 10,699,304.
 Claims 3, 12, and 23 of Patent Number 10,699,304 require that interactions within a specific mobile application associated with an advertisement of the merchant be used in the determination and transmission of the content and claims 7 and 27 of Patent Number 10,699,304 allow for the determination and transmission of the content to be based on other applications on the user device which is synonymous with claims 5, 12, and 19 of the instant application.
Claims 5, 9, 19, 20, 25, and 29 of Patent Number 10,699,304 disclose the use of historical interactions with a particular mobile application in determining and transmitting content which is synonymous with claims 6, 13, and 20 of the instant application.
Claims 1, 6, 10, 16, 17, 21 and 26 of Patent Number 10,699,304 require that the content be formatted as a single advertisement such as a coupon or discount which is synonymous with the claims 7 and 14 of the instant application.
Claims 8, 15 and 21 of the instant application is a conditional limitation that does not limit the scope of the claims as per MPEP 2111.04 and as such would be obvious variates of claims 1, 10, 17, and 21 of Patent Number 10,699,304.
As such, it is clear that claims 2-21 of the instant invention are not patentable distinct from claims 1-29 of Patent Number 10,699,304 because they are either obvious variants or encompass the same scope as claims 1-29 of Patent Number 10,699,304.

Claim 2-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-22 of copending Application No. 16/883,122. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 9 and 16 of Application Number 16/883,122 require the reception of location information of the user device, and use this location information to determine a total number of visits to said location which inherently requires the collecting, by one or more computers, geographic location information of a mobile device over a period of time; determining, by the one or more computers and based on the geographic location information, a number of times that the mobile device has been located at a specified point of interest that is at a specified geographic location as recited in claims 2, 9 and 16 of the instant invention.
 Claims 1, 9 and 16 of Application Number 16/883,122 and Claims 2, 9, and 16 of the instant invention recite detecting, by the one or more computers, a current geographic location of the mobile device.
Claims 1, 9 and 16 of Application Number 16/883,122 and Claims 2, 9, and 16 of the instant invention recite transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location, including: 
transmitting content corresponding to a point of interest based on the number of times that the mobile device has been located at the specified point of interest.
Claims 1, 9 and 16 of Application Number 16/883,122 and Claims 3, 10, and 17 of the instant invention make it clear that point of interest and merchant are synonymous terms.
Claims 1, 9 and 16 of Application Number 16/883,122 use GPS as claimed in 4, 11, and 18.
 Claims 3, 8, 10, 15, 17 and 22 of Application Number 16/883,122 require gathering interactions, within a specific mobile application, between the user and an advertisement of the merchant associated with an advertisement of the merchant which is considered to be a particular mobile application corresponding to a service provided at the merchant but does not disclose the use of this data in the advertisement selection. However, given that the data is obtained it would clearly be an obvious variant to use said information in selection process. As such claims 5, 12, and 19 of the instant application merely recite an obvious variant of claims 3, 8, 10, 15, 17 and 22 of Application Number 16/883,122.
Claims 3, 8, 10, 15, 17 and 22 of Application Number 16/883,122 disclose the obtaining of historical interactions with a particular mobile application but do not require that this information be used in the advertisement selection. However, given that the data is obtained it would clearly be an obvious variant to use said information in selection process. As such claims 6, 13, and 20 of the instant application merely recite an obvious variant of claims 3, 8, 10, 15, 17 and 22 of Application Number 16/883,122. 
Claims 4, 11, and 18 of Application Number 16/883,122 require that the content be formatted to display (i) a single offering available from one of the particular merchant location or the different merchant location or (ii) offerings from both of the particular merchant location and the different merchant location which is the same as the claims 7 and 14 of the instant application.
Claims 8, 15 and 21 of the instant application is a conditional limitation that does not limit the scope of the claims as per MPEP 2111.04 and as such would be obvious variates of claims 2, 9 and 16 of Application Number 16/883,122.
As such, it is clear that claims 2-21 of the instant invention are not patentable distinct from claims 2-22 of Application Number 16/883,122 because they are either obvious variants or encompass the same scope as claims 2-22 of Application Number 16/883,122.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
collecting, geographic location information of a user over a period of time; 
determining, based on the geographic location information, a number of times that the user has been located at a specified point of interest that is at a specified geographic location; 
detecting a current geographic location of the user; 
transmitting content to the user while the user is at the current location, including: transmitting first content corresponding to the point of interest when the number of times that the user has been located at the specified point of interest more than a specified number of times; and transmitting second content corresponding to a different point of interest when the number of times that the user has been located at the specified point of interest is less than the specified number of times. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, select tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more computers with one or more processors and a storage device, and an application executing on a mobile device with GPS. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computers with one or more processors and a storage device, and an application executing on a mobile device with GPS to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 15, 17-19, and 28 of the applicant’s specification which discloses that the computer, the processor, the storage device, the application, and the mobile device area all just general purpose computers or computer applications and Column 1, lines 30 of Karouby (US Patent Number 5,373,298) that discloses that GPS enable mobile devices were well-known by at least December 13, 1994); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
collecting, geographic location information of a user over a period of time;
transmitting content to the user while the user is at the current location, including: transmitting first content corresponding to the point of interest based on a first determined result and transmitting second content corresponding to a different point of interest based on a different determined result.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 3-8; 10-15 and 17-21 appear to merely further limit the abstract idea by further limiting the point of interest to a particular merchant location which is considered part of the abstract idea (Claims 3, 10, and 17), further limiting the current geographic location data to GPS data and its use is determining that the user is at a particular merchant location which is considered part of the abstract idea (Claims 4, 11, and 18), further limiting the criteria used for transmitting the first content and/or second content which is considered part of the abstract idea (Claims 5, 8, 12, 15, 19 and 21), further limiting the selecting of information which is considered part of the abstract idea (Claims 6, 13, and 20), and further limiting the format of the information which is considered part of the abstract idea (Claims 7 and 14), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 2-21 are not patent eligible.

Claim Interpretation
Claims 2, 5, 8, 9, 12, 15, 16, 19 and 21 contain limitations that do not limit the scope of the claims.  As per MPEP 2111.04, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Contingent limitation are one such type of limitation that does not limit the scope of the claim.
Independent Claims 2, 9, and 16 recite the following contingent limitations:
transmitting first content corresponding to the point of interest when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times; and 
transmitting second content corresponding to a different point of interest when the number of times that the mobile device has been located at the specified point of interest is less than the specified number of times.
According to MPEP 2111.04, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  In the instant case, neither the transmitting of the first content nor the transmitting of second content is required to occur because when the number of times that the mobile device has been located at the specified point of interest is equal to the specified number of times neither the first content nor the second content would be transmitted.  In this instance, the claim is merely limited to the claimed transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location.
Dependent claims 5, 12, and 19 recite the following contingent limitations:
transmitting the first content corresponding to the point of interest comprises transmitting information corresponding to the particular merchant location when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device; and 
transmitting the second content corresponding to a different point of interest comprises transmitting information corresponding to a different merchant location when either (i) the number of times that the mobile device has been located at the particular merchant location fewer than the specified number of times, or (ii) an application other than the particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.
According to MPEP 2111.04, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  In the instant case, neither the transmitting of the first content nor the transmitting of second content is required to occur because when the number of times that the mobile device has been located at the specified point of interest is equal to the specified number of times the first content would not be transmitted.  Additionally, the first content would not be transmitted when the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and the particular mobile application corresponding to a service provided at the particular merchant location is not being executed at the mobile device.  The second content would not be transmitted when (i) the number of times that the mobile device has been located at the particular merchant location equal to or greater than the specified number of times and the particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.  Thus, there is at least one instance in which neither the first content nor the second content would be transmitted: when the number of times that the mobile device has been located at the specified point of interest is equal to the specified number of times and a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device. In this instance, the claim is merely limited to the claimed transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location found in independent claims 2, 9, and 16.
Dependent claims 8, 15 and 21 recite the following contingent limitations:
transmitting information corresponding to the particular merchant location only when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device, and (iii) the current time is within a specified time period for distributing the information corresponding to the particular merchant location
According to MPEP 2111.04, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  In the instant case, neither the transmitting of the first content (which is a change in the scope of the claim from which it depends) nor the transmitting of second content (as inherited from in independent claims 2, 9, and 16) are required to occur because when the number of times that the mobile device has been located at the specified point of interest is equal to the specified number of times neither the first content nor the second content would be transmitted.  In this instance, the claim is merely limited to the claimed transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location as recited in independent claims 2, 9, and 16.
While, the above identified limitations do not limit the scope of the claims, the examiner, in an effort to further the prosecution of the case, has applied prior art that teaches these limitations.  However, the prior art used to address these limitations is not required to reject the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5, 12, and 19 depend from Claims 2, 9, and 16.  Claims 2, 9, and 16 require that: 
the first content be transmitted when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times; and 
the second content be transmitted when the number of times that the mobile device has been located at the specified point of interest is less than the specified number of times.  
Claims 5, 12, and 19 attempt to change the scope of Claims 2, 9, and 16 rather than further limit the subject matter of Claims 2, 9, and 16 by requiring that:
Instead of the first content being transmitted when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times, we now want the first content to be transmitted when the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.
Instead of the second content being transmitted when the number of times that the mobile device has been located at the specified point of interest is less than the specified number of times, we now want the second content to be transmitted when either the number of times that the mobile device has been located at the particular merchant location fewer than the specified number of times, or an application other than the particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.
Claims 8, 15, and 21 depend from claims 5, 12, and 19 as well as from claims 2, 9, and 16. 
Claims 2, 9, and 16 require that: 
the first content be transmitted when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times; and 
Claims 5, 12, and 19 require that:
the first content be transmitting when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device
Claims 8, 15, and 21 attempt to change the scope of all previous claims from which it depends by requiring that:
Instead of the first content being transmitted when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times; and instead of the first content being transmitted when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device as previously claimed.  We now want to only transmit the first content when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device, and (iii) the current time is within a specified time period for distributing the information corresponding to the particular merchant location.
As such, it is clear that claims 5, 8, 12, 15, 19 and 21 are of improper dependent form because they fail to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instead of further limiting the claims upon which they depend, they attempt to change the scope of the claims themselves. Dependent claims 6-7, 13-14, and 20 fail to correct the deficiencies of claims 5, 12, and 19 from which they depend and as such are rejected by virtue of dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 9-11, and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Skowronek et al. (PGPUB: 2009/0240579) in further view of Otto et al. (PGPUB: 2009/0125380).

Claims 2, 9 and 16: Eldering discloses a computer-implemented method, a non-transitory computer readable medium, and a system comprising: 
collecting, by one or more computers, geographic location information of a mobile device over a period of time (Eldering – Paragraphs 45, 49, and 71: the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to a subscriber location database and the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media);
determining, by the one or more computers and based on the geographic location information, a number of times that the mobile device has been located at a specified point of interest that is at a specified geographic location (Eldering - Paragraph 46: the subscriber profiler receives data about where the subscriber is roaming and retrieves location profile data from the location profiler in order to generate a profile of the subscriber; Paragraph 55: data related to targeted subscribers may be aggregated in numerous forms including but not limited to a synopsis of the locations visited over a defined period of time, a count of the number of times (or a percentage of time) the subscriber visited a particular location, or a notification when the subscriber is within a certain proximity to a certain location; Paragraph 56: the subscriber profiler provides the service/content provider with all the data necessary (profile, predicted activity/route) to determine matching ads, services, or information); 
detecting, by the one or more computers, a current geographic location of the mobile device (Eldering – Paragraphs 45, 49, and 71: the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media); 
transmitting, by the one or more computers, content to the mobile device while the mobile device is at the current location, (Eldering – Paragraphs 45, 49, and 71: data related to the subscriber's location (location data) is forwarded to the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media) including: 
transmitting first content corresponding to the point of interest when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times; and 
Eldering discloses transmitting first content (advertisement) corresponding to the point of interest (merchant) based on the proximity of the user to the point of interest (merchant) based on the number of times that the mobile device has been located at the specified point of interest in at least paragraph 55 and 68 (Paragraph 55: data related to targeted subscribers may be aggregated in numerous forms including but not limited to a synopsis of the locations visited over a defined period of time, a count of the number of times (or a percentage of time) the subscriber visited a particular location, or a notification when the subscriber is within a certain proximity to a certain location; and Paragraph 68: an ad profile for McDonald's may specify a target profile having the following characteristics: a frequency of eating out in fast food restaurants superior or equal to 30% and a current location being within 2 miles radius from a McDonald restaurant).
Eldering does not disclose that the transmitting of first content corresponding to the point of interest occurs when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times.
However, the analogous art of Skowronek discloses that it is well known to set reward levels including a required predetermined number of visits to a point of interest and then to provide first content when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times in at least paragraphs 19 and 49. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Eldering to set reward levels including a required predetermined number of visits to a point of interest and then to provide first content when the number of times that the mobile device has been located at the specified point of interest more than a specified number of times as disclosed by Skowronek.
The motivation for doing so is to motivate the customer to continue to purchase from the point of interest (merchant). (Skowronek: Paragraph 20) 
transmitting second content corresponding to a different point of interest when the number of times that the mobile device has been located at the specified point of interest is less than the specified number of times.
Eldering and Skowronek disclose transmitting second content corresponding to a different point of interest based on the proximity of the user to the different point of interest (merchant) and based on the number of times that the mobile device has been located at the specified point of interest in at least paragraph 55 and 68  of Eldering (Paragraph 55: data related to targeted subscribers may be aggregated in numerous forms including but not limited to a synopsis of the locations visited over a defined period of time, a count of the number of times (or a percentage of time) the subscriber visited a particular location, or a notification when the subscriber is within a certain proximity to a certain location; and Paragraph 68: an ad profile for McDonald's may specify a target profile having the following characteristics: a frequency of eating out in fast food restaurants superior or equal to 30% and a current location being within 2 miles radius from a McDonald restaurant).  Eldering and Skowronek further disclose determining reward levels including a required predetermined number of visits to a point of interest in at least paragraphs 19 and 49 of Skowronek.
Eldering and Skowronek do not disclose that the transmitting occurs when the number of time that the mobile device has been located at the specified point of interest is less than the specified number of times.
However, the analogous art of Otto discloses that it is well known to transmit content for a different point of interest when the visits for the specified point of interest are less often in at least paragraph 171.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eldering and Skowronek to include the transmission second content corresponding to a different point of interest when the number of times that the mobile device has been located at the specified point of interest is less than the specified number of times as disclosed by Otto.
The motivation for doing so is to encourage the user to switch brands (Otto: Paragraph 171).

Claims 3, 10, and 17: Eldering, Skowronek, and Otto disclose the method of claim 2, the non-transitory computer readable medium of claim 9, and the system of claim 16, wherein determining a number of times that the mobile device has been located at the specified point of interest comprises determining a number of times that the mobile device has been located at a particular merchant location. (Eldering - Paragraph 55: data related to targeted subscribers may be aggregated in numerous forms including but not limited to a synopsis of the locations visited over a defined period of time, a count of the number of times (or a percentage of time) the subscriber visited a particular location, or a notification when the subscriber is within a certain proximity to a certain location; and Paragraph 68: an ad profile for McDonald's may specify a target profile having the following characteristics: a frequency of eating out in fast food restaurants superior or equal to 30% and a current location being within 2 miles radius from a McDonald restaurant)

Claims 4, 11, and 18: Eldering, Skowronek, and Otto disclose the method of claim 3, the non-transitory computer readable medium of claim 10, and the system of claim 17, wherein 
detecting a current geographic location of the mobile device comprises obtaining geographic positioning system (GPS) data specifying the current geographic location of the mobile device, and (Eldering – Paragraphs 45, 49, and 71: the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media)
determining that the GPS data indicates that the mobile device is currently located at the particular merchant location. (Eldering – Paragraphs 45, 49, and 71: the network operator monitors the location of the subscriber, the location of the subscriber can be determined by the wireless network or can be determined using the GPS system; data related to the subscriber's location (location data) is forwarded to the service/content provider; ads being delivered based on the current location of the subscriber can be delivered to the wireless device in numerous manners that include but are not limited to, banner ads, links to Internet web sites or web sites themselves, short text messages, voice messages, or streaming media)

Claim 5-8, 12-15, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (PGPUB: 2002/0111154) in view of Skowronek et al. (PGPUB: 2009/0240579) in view of Otto et al. (PGPUB: 2009/0125380) in further view of Grannan (PGPUB: 2007/0244750).

Claims 5, 12, and 19: Eldering, Skowronek, and Otto disclose the method of claim 4, the non-transitory computer readable medium of claim 11, and the system of claim 18, wherein: 
transmitting the first content corresponding to the point of interest comprises transmitting information corresponding to the particular merchant location when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, and (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device; and 
Eldering, Skowronek, and Otto disclose the method of claim 4, the non-transitory computer readable medium of claim 11, and the system of claim 18, wherein: transmitting the first content corresponding to the point of interest comprises transmitting information corresponding to the particular merchant location when the number of times that the mobile device has been located at the particular merchant location more than the specified number of times in at least paragraphs 55 and 68 of Eldering and Paragraphs 19 and 49 of Skowronek as cited previously.
Eldering, Skowronek, and Otto do not disclose the that transmitting is also based on a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.
However, the analogous art of Grannan discloses that it is well known to transmit location-based advertisements based on a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device in paragraphs 62, 68, 93-95, and 97-98 where the content of the application as well as historic interactions with the application are compared to the advertiser index database to determine if there is an advertisement for a product that has a high product correlation score with the subject of the application content.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Eldering, Skowronek, and Otto to include in the transmission decision a requirement for a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device.
The rationale for doing so it that it would ensure that the user is currently engaged in an activity that is associated with the products of the merchant and as such increases the likelihood of a sale.
transmitting the second content corresponding to a different point of interest comprises transmitting information corresponding to a different merchant location when either (i) the number of times that the mobile device has been located at the particular merchant location fewer than the specified number of times, or (ii) an application other than the particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device (Eldering - Paragraphs 55 and 68 as previously cited; Skowronek Paragraphs 19 and 49 as previously cited; and Otto: Paragraph 171 as previously cited).

Claims 6, 13, and 20: Eldering, Skowronek, Otto and Grannan disclose the method of claim 5, the non-transitory computer readable medium of claim 12, and the system of claim 19, further comprising selecting the information corresponding to the particular merchant based on historical interactions with the particular mobile application by a user of the mobile device. (Grannan: Paragraphs 62, 68, 93-95, and 97-97 as previously cited)

Claims 7 and 14: Eldering, Skowronek, Otto and Grannan disclose the method of claim 6, and the non-transitory computer readable medium of claim 13, further comprising formatting the information to display (i) a single offering available from one of the particular merchant location or the different merchant location or (ii) offerings from both of the particular merchant location and the different merchant location. (Eldering – Paragraph 17: formatted as a single coupon from McDonalds for a discount), 

Claims 8, 15 and 21: Eldering, Skowronek, Otto and Grannan disclose the method of claim 7, the non-transitory computer readable medium of claim 14, and the system of claim 20, wherein transmitting information corresponding to the particular merchant location comprises transmitting information corresponding to the particular merchant location only when (i) the number of times that the mobile device has been located at the particular merchant location more than the specified number of times, (ii) a particular mobile application corresponding to a service provided at the particular merchant location is being executed at the mobile device, and (iii) the current time is within a specified time period for distributing the information corresponding to the particular merchant location. (Eldering: Paragraph 65: the current time is within a time parameter of the advertiser such as time of day, day of week, etc.; the limitations other than limitation (iii) have been addressed when rejecting claims 5, 12, and 19 above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winters (PGPUB: 2011/0231225) discloses a method for determining targeted advertisements based on customer spending frequency and redemption frequency, including the spending frequency at specific merchant locations.
Busch (PGPUB: 2012/0290383) discloses a method of location-based advertising wherein advertisements are selected based on the user’s current location and the location of proximate merchants.
Tajima et al. (PGPUB: 2009/0105934) disclose providing advertisements to a user for a merchant of a group of merchants in the proximity of the user based on the merchant having the highest number of previous visits from said user.
Agarwal (PGPUB: 2012/0245990) discloses a location-based advertising system that targets advertisements based on the user being at the current location as determined from location data received from an application executing on a mobile device. The targeting is done based on prospect profile created from historical purchase history. The system extrapolates real-time location data, time, and indicated preferences/interests to generate the Predicted Intent and the targeted offers are generated in real time and available for immediate redemption/usage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621